Exhibit 10.2

 

NOTE

 

$25,000,000.00

 

July 31, 2014

 

1.                                      FOR VALUE RECEIVED, NEW ENGLAND REALTY
ASSOCIATES LIMITED PARTNERSHIP (“Maker”), hereby unconditionally promises to pay
to the order of KEYBANK NATIONAL ASSOCIATION (“Payee”), at the principal office
of KeyBank National Association, as Administrative Agent (“Administrative
Agent”) for each of the Lenders under the Credit Agreement referred to below, or
such other office as Administrative Agent designates, the principal sum of
TWENTY FIVE MILLION AND NO/100 DOLLARS ($25,000,000.00), or, if less, the unpaid
principal amount of the Loans, together with accrued interest thereon, in lawful
money of the United States of America. Capitalized terms not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

2.                                      The unpaid principal amount of this
promissory note (this “Note”) shall be payable in accordance with the terms of
Sections 3.02, 3.04, and 13.13 of the Credit Agreement.

 

3.                                      The unpaid principal amount of this Note
shall bear interest from the date of borrowing until maturity in accordance with
Sections 2.06 and 13.13 of the Credit Agreement. Interest on this Note shall be
payable in accordance with Sections 3.03, 3.04, and 13.13 of the Credit
Agreement.

 

4.                                      All Borrowings and continuations of
LIBOR Rate Loans hereunder, and all payments made with respect thereto, may be
recorded by Payee by such method as Payee may generally employ; provided,
however, that failure to make any such entry shall in no way reduce or diminish
Maker’s obligations hereunder.

 

5.                                      This Note has been executed and
delivered pursuant to that certain Credit Agreement (as amended, modified,
supplemented, or restated from time to time, the “Credit Agreement”), dated as
of July 31, 2014, by and among Maker, as Borrower thereunder, Administrative
Agent, and Lenders, and is one of the “Notes” referred to therein. This Note
evidences Loans made under the Credit Agreement, and the holder of this Note
shall be entitled to the benefits provided in the Credit Agreement. Reference is
hereby made to the Credit Agreement for a statement of: (a) the obligation of
Payee to make advances hereunder; (b) the prepayment rights and obligations of
Maker; (c) the collateral for the repayment of this Note; and (d) the events
upon which the maturity of this Note may be accelerated. Maker may borrow, repay
and reborrow hereunder upon the terms and conditions specified in the Credit
Agreement.

 

6.                                      If this Note, or any installment or
payment due hereunder, is not paid when due, whether at maturity or by
acceleration, or if it is collected through a bankruptcy, probate or other
court, whether before or after maturity, the Maker, jointly and severally,
agrees to pay all reasonable out-of-pocket costs of collection, including, but
not limited to, attorneys’ fees incurred by the holder hereof and costs of
appeal as provided in the Credit Agreement. All past due principal of, and, to
the extent permitted by applicable law, past due interest on, this Note shall
bear interest until paid at the Default Rate as provided in the Credit
Agreement.

 

7.                                      The Maker and all sureties, endorsers,
guarantors and other parties ever liable for payment of any sums payable
pursuant to the terms of this Note, jointly and severally waive demand,
presentment for payment, protest, notice of protest, notice of acceleration,
notice of intent to accelerate, diligence in collection, the bringing of any
suit against any party, and any notice of or defense on account of any
extensions, renewals, partial payment, or any releases or substitutions of any

 

--------------------------------------------------------------------------------


 

security, or any delay, indulgence, or other act of any trustee or any holder
hereof, whether before or after maturity.

 

8.                                        The laws of the Commonwealth of
Massachusetts shall govern the validity, construction, enforcement and
interpretation of this Note.

 

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

NEW ENGLAND REALTY ASSOCIATES LIMITED

 

PARTNERSHIP, a Massachusetts limited partnership

 

 

 

 

By:

NewReal, Inc., a Massachusetts corporation,

 

 

its general partner

 

 

 

 

 

By:

/s/ Ronald Brown

 

 

Name:

Ronald Brown

 

 

Title:

President

 

[Signature page to Note]

 

--------------------------------------------------------------------------------